Judge BERNARD
dissenting.
T 45 I respectfully dissent. I do not think that the trial court's order granting wife's motion to modify the maintenance award is final because wife's motion for attorney fees has not been resolved. I would, therefore, dismiss this appeal without prejudice.
I. Background
146 The trial court dissolved husband's and wife's marriage in November 2004. It issued permanent orders that included a monthly maintenance award to wife that would continue for five years. The permanent orders stated that the court retained jurisdiction over this case "as provided by Colorado law."
T 47 In 2009, wife filed a motion that asked the trial court to modify the maintenance award. She alleged, among other things, that cireumstances had changed so substantially since the original maintenance award that the original award had become unfair. In September 2011, the trial court granted this motion. The court decided to make the modified maintenance award retroactive to the date when the motion to modify was filed, and prospective to the date of husband's or wife's death, or to the date of wife's sixty-fifth birthday.
1 48 In reaching its decision, the trial court made a series of findings of fact, including several involving the permanent orders. The court found that the permanent orders (1) did not award any of husband's retirement pay or benefits to wife; (2) did not award any marital property to wife; (8) required wife to pay a specified sum in marital debt; and (4) mandated that husband pay the parties' tax obligation.
49 The court also found that it had to "consider the total gross monthly income of [husband] to do equity in this matter"; and that "the changes in [husband's] income, *1222combined with the deterioration in [wife's] medical condition, are so substantial and continuing as to make the original maintenance award unfair."
50 Near the end of the hearing on wife's motion to modify the original maintenance award, wife asked for attorney fees. Husband objected. The court then stated that, although it would not make a decision whether it would award attorney fees at that hearing, it would allow "[clounsel for both sides [to] submit motions ... in relation to attorney's fees" and to respond to such motions.
51 Wife then filed a motion for attorney fees, relying on section 14-10-119, C.R.S. 2012, and C.R.C.P. 121 section 1-22. The motion was accompanied by counsel's affidavit, an itemized, summary in support of the affidavit, and a bill of costs.
¶ 52 Husband filed a written objection and response to wife's request for attorney fees, adding his own request for attorney fees under section 18-17-102, C.R.S.2012, and C.R.C.P. 11. Wife filed a written response to husband's objection, and she likewise requested that she be awarded attorney fees under section 13-17-102 and CRCP. 11.
T 53 The trial court has not ruled on wife's or husband's motion for attorney fees. As a result, we asked the parties to provide us with supplemental briefs on the issue whether we have jurisdiction over this appeal. Both parties argued in those briefs that we have jurisdiction. We are not, however, bound by their common position because parties cannot confer jurisdiction on this court by their consent. See Arevalo v. Colo. Dep't of Human Servs., 72 P.3d 436, 437 (Colo.App.2003).
II. Analysis
T54 Under section 14-10-114@8), CRS. 2012, a trial court may enter an order for maintenance at the time of permanent orders if it finds that the spouse requesting maintenance
(a) [Hacks sufficient property, including marital property apportioned to him or her, to provide for his or her reasonable needs; and
(b) [ils unable to support himself or herself through appropriate employment.
T 55 "Under this statute{,] the propriety of an award of maintenance depends upon the inadequacy of the property and earning capacity possessed by the party seeking the award." - In re Marriage of Jones, 627 P.2d 248, 252 (Colo.1981). It is only after the property has been divided that a trial court can "determine, by application of the statutory standards, whether maintenance is necessary to provide for the reasonable needs of one of the parties." Id. at 258. A court may modify a maintenance award if the proponent of the modification establishes that there are "changed cireumstances so substantial and continuing as to make the terms unfair." § 14-10-122(1)(a), C.R.8.2012. However, absent certain exceptions that do not apply here, a final property division cannot be modified. In other words, "in equitably adjusting the financial obligations of the parties based upon changed cireumstances, the property division remains fixed and requisite adjustments to achieve fairness are to be made in the maintenance provisions of [the] decree." In re Marriage of Jones, 627 P.2d at 253.
156 Wife's motion for attorney fees relies on section 14-10-119. As pertinent here, that statute states that a court may, "from time to time, after considering the financial resources of both parties, ... order a party to pay a reasonable amount for the cost to the other party of maintaining ... any proceeding under this article and for attorney's fees."
T57 The purposes for awarding attorney fees in a marriage dissolution case are "to equalize the parties' financial positions," In re Marriage of Anthony-Guillar, 207 P.3d 934, 944 (Colo.App.2009), and "to ensure that neither party suffers undue economic hardship as a result of the proceedings," In re Marriage of Aldrich, 945 P.2d 1370, 1377 (Colo.1997). To achieve these equitable purposes, a court "must consider the relative financial status of each party by making findings concerning their relative incomes, assets, and liabilities." In re Marriage of Aldrich, 945 P.2d at 1378. As a result, "the issues of property division, maintenance, and attorney fees are inextricably intertwined." *1223In re Marriage of Antuna, 8 P.3d 589, 595 (Colo.App.2000).
" 58 This interconnection was the focus of the division's holding in In re Marriage of Hill, 166 P.3d 269, 272 (Colo.App.2007):
The apportionment of attorney fees under § 14-10-119 is fundamentally different from statutory and contractual fee-shifting provisions that premise the award of attorney fees on the merits of the claims and a determination of who prevailed in the action. Therefore, we conclude that the apportionment of attorney fees in a dissolution action is an integral and substantive part of equitably disposing of the parties' assets and liabilities and dissolving the marriage. As a result, the permanent orders here are not final because they do not resolve wife's request for the apportionment of attorney fees and costs and do not reduce the amount to be paid, if any, to a sum certain.
T 59 The concept of the inextricable interconnection of property division, maintenance, and attorney fees applies even when the propriety of the property division is not in question on appeal. In In re Marriage of Jones, 627 P.2d at 252, our supreme court held that "when neither party contests a trial court's division of property{,] it is not necessary that the court be able to reconsider the property division in order to correct error in the provisions for maintenance and attorney's fees." Further, "[the requirement that the court consider the parties' financial resources does not mandate that the property award be contested in order to challenge the attorney's fee award as an abuse of discretion." Id. at 2583. These holdings led the supreme court to conclude further that, onee it decided to remand the case to the trial court for specific findings and a potential reconsideration of a maintenance award, the attorney fees award should also be remanded for reconsideration "[blecause the propriety of an award of attorney's fees is to be judged in light of the financial resources of the parties." Id. at 254.
T 60 This appeal concerns a modification of a maintenance award, and not an appeal from permanent orders,. But the preceding authority convinees me that the order in this case is not final because wife's request for attorney fees under section 14-10-119 has not yet been decided by the trial court.
T 61 I see no reason why the inextricable interconnection of property division, maintenance, and attorney fees, see In re Marriage of Antuma, 8 P.3d at 595, unravels merely because a trial court hearing involves only a modification of a maintenance award under section 14-10-122(1)(a) and an award of attorney fees under section 14-10-119. I read In re Marriage of Jones, 627 P.2d at 252-54, as making clear that taking the issue of the propriety of the property division off the table does not unravel the inextricable interconnection between the issues of the propriety of a maintenance award and the propriety of an award of attorney fees under section 14-10-119.
T 62 This case is, in my view, a small and logical analytical step beyond In re Marriage of Jones. By necessity, the analysis of whether cireumstances have changed in such a substantial and continuing way as to make the initial maintenance award unfair, see § 14-10-122(1)(a), requires the trial court to consider all relevant cireumstances of the parties, including their relative economic circumstances, see In re Marriage of Udis, 780 P.2d 499, 503 (Colo.1989); In re Marriage of Weibel, 965 P.2d 126, 129 (Colo.App.1998); In re Marriage of Aldinger, 813 P.2d 836, 840 (Colo.App.1991). (I take no position on whether the trial court erred when it granted wife's motion to modify the maintenance award. However, I note that the court's order here considered a variety of economic cireumstances, such as wife's economic situation, the effect of the property division in the permanent orders on her situation, the deterioration in her medical condition, and husband's gross income.)
T63 Likewise, the analysis required to award attorney fees under section 14-10-119 focuses on the relative financial status of each party, see In re Marriage of Aldrich, 945 P.2d at 1378, and it is fundamentally different from the analysis required to award attorney fees when attorney fees are treated like costs, such as when they are awarded based on statutory or contractual fee-shifting provisions. See In re Marriage of Hill, 166 *1224P.3d at 272; see also C.R.C.P. 121 § 122 emt. 2 ("Unless otherwise ordered by the court, attorney fees under C.R.S. 14-10-119 should be heard at the time of the hearing on the motion or proceeding for which they are requested."); of Ferrell v. Glenwood Brokers, Ltd., 848 P.2d 936, 941 (Colo.1993) TIK attorney fees are 'damages,' then the merits of a lawsuit are not appealable until the amount of fees has been set.").
{ 64 Therefore, relying on In re Marriage of Jones, I would hold that the question whether wife should be awarded attorney fees under section 14-10-119 must be resolved before we consider husband's appeal concerning the trial court's order modifying the maintenance award "[blecause the pro-pricty of an award of attorney's fees is to be judged in light of the financial resources of the parties." Id. at 254.
T 65 It is my position that the order granting wife's request to modify the maintenance is not final because the trial court here has not yet resolved wife's request for attorney fees under section 14-10-1119. I would, as a result, dismiss this appeal without prejudice because I do not believe that we have jurisdiction to resolve it. See In re Marriage of Hill, 166 P.3d at 272-73.